                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN


REBEKAH BUETENMILLER,                             Case No.: 20-11031
SAMANTHA BILLS, and
STACEY GLASS,                                     David M. Lawson
                   Plaintiffs,                    United States District Judge
v.
                                                  Curtis Ivy, Jr.
STEVEN COGSWELL,                                  United States Magistrate Judge
WILLIAM HORAN, CORRECT
CARE SOLUTIONS, LLC, JOHN
DOES, WELLPATH, LLC, and
MACOMB COUNTY,
                   Defendants.
____________________________/

    ORDER ON MOTION FOR A PROTECTIVE ORDER (ECF No. 33)

      On April 27, 2020, plaintiffs filed the instant action alleging violations of the

Eighth and Fourteenth Amendments to the United States Constitution and

violations of state law. Before the court is the April 8, 2021 motion of Defendants

County of Macomb and Deputy William Horan for a protective order. In their

motion, Defendants seek a court order prohibiting the deposition of Walter Zimny

(“Zimny”). (ECF No. 33). Plaintiffs filed a response in opposition on April 12,

2021. (ECF No. 34). The motion has been referred to the undersigned for

determination pursuant to 28 U.S.C. § 636(b). (ECF No. 36). On May 6, 2021, the

court held a hearing on Defendants’ motion. For the reasons set forth below,

Defendants’ motion is denied.
   I.      Background

        Defendant Correct Care Solutions (“CCS”) has been the health care provider

operating in and contracting with Defendant Macomb County Jail (“MCJ”) since

2011. The contractual arrangement between CCS and MCJ required that CCS

provide comprehensive, institutional health care to inmates inside the MCJ and that

Macomb County would provide sufficient security to CCS for the safety of both

employees and inmates. During the relevant period, CCS employed Defendant

Steven Cogswell (“Cogswell”) as a physician. Plaintiffs Rebekah Buetenmiller,

Samantha Bills and Stacey Glass are former or current Macomb County Jail

inmates.

        Zimny was employed by Macomb County as a deputy sheriff. In that

capacity, Zimny served as captain, or jail administrator, of the MCJ. Zimny’s

responsibilities included overseeing the healthcare delivery system and security

policies of the facility.

        During August and September 2018, while incarcerated at the Defendant

County Jail, Plaintiffs received health care treatment from Cogswell. Plaintiffs

assert while receiving treatment, they were sexually abused. Plaintiffs

subsequently initiated this suit against Defendants for negligence and civil rights

violations arising out of the care and treatment of Plaintiffs. Plaintiffs seek to

depose Zimny.

                                              2
         As indicated above, Defendants motion seeks a court order prohibiting the

deposition of Zimny. Defendants advance several arguments in support of their

motion. First, Defendants argue Zimny has no first-hand knowledge of the

underlying facts in this case. Second, Defendants argue it places an undue burden

on Zimny alleging he is essentially incapable of giving a deposition due to the

recent death of his spouse. Finally, Defendants argue the deposition amounts to an

undue burden and is unnecessary as the County has offered a substitute witness

that served as Jail Administrator when the aforementioned contract was executed.

Plaintiffs, however, contend Zimny possesses relevant knowledge and Defendants

have not shown good cause for a protective order barring his testimony.

   II.      Discussion

         “[T]he purpose of discovery is to provide a mechanism for making relevant

 information available to the litigants.” Lozano v. Md. Cas. Co., 850 F.2d 1470,

 1473 (11th Cir. 1988) (citing Fed. R. Civ. P. 26 advisory committee notes).

 “Mutual knowledge of all the relevant facts gathered by both parties is essential

 to proper litigation. To that end, either party may compel the other to disgorge

 whatever facts he has in his possession.” Hickman v. Taylor, 329 U.S. 495, 507

 (1947). Liberal discovery rules allow litigants to see the full breadth of the

 evidence that exists in a case. This helps litigants avoid surprises, leads to the

 speedier settlement of cases, and helps prevent miscarriages of justice in cases

                                              3
where evidence would otherwise be available to only one party. Brown Badgett,

Inc. v. Jennings, 842 F.2d 899, 902 (6th Cir. 1988). Rules favoring broad

discovery help “make a trial less a game of blind man’s bluff and more a fair

contest with the basic issues and facts disclosed tothe fullest practicable extent.”

United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958).

     The Federal Rules of Civil Procedure strongly favor full discovery

whenever that is possible. Republic of Ecuador v. Hinchee, 741 F.3d 1185, 1189

(11th Cir. 2013); Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1547

(11th Cir. 1985). Federal Rule of Civil Procedure 26(c), however, allows a court

to issue an order to protect a party or person from undue burden. In re Ohio

Execution Protocol Litigation, 845 F.3d 231, 235 (6th Cir. 2016). Rule

26(b)(2)(C) allows a Court to limit discovery if the Court determines that the

information can be obtained from a source that is “more convenient, less

burdensome, or less expensive.” A party seeking a protective order bears the

burden of demonstrating the existence of good cause for such an order. Stout v.

Remetronix, Inc., 298 F.R.D. 531, 534 (S.D. Ohio 2014). For good cause to

exist, “the party seeking a protective order bears the burden of establishing good

cause and a specific need for protection.” Sondey v. Wolowiec, 2016 WL

759340 at *2 (E.D. Mich. Feb. 26, 2016) (citing Schorr v. Briarwood Estates

Ltd. P’ship, 178 F.R.D. 488, 491 (N.D. Ohio 1998); Phillips ex rel. Estates of

                                             4
Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); United

States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978). When the Federal

Rules assign a burden to a party, conclusory statements will not suffice to carry

that burden. See Garrett, 571 F.2d at 1326 n.3 (“The burden is upon the movant

to show the necessity of” a protective order, which “contemplates a particular

and specific demonstration of fact as distinguished from . . . conclusory

statements.”).

     Under the “good cause” standard, the court must balance the competing

interests of the parties. Faktor v. Lifestyle Lift, 2009 WL 1440795 at *1 (N.D.

Ohio May 20, 2009) (citing York v. Am. Med. Sys., Inc., 1998 WL 863790, at *4

(6th Cir. Nov. 23, 1998); Farnsworth, 758 F.2d at 1547. Trial courts have

broad discretion “to decide when a protective order is appropriate and what

degree of protection is required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20,

36 (1984).

     The right to take depositions is a “broad” one because depositions are such

an important tool of discovery. See Credit Lyonnais, S.A. v. SGC Int’l, Inc., 160

F.3d 428, 430 (8th Cir. 1998); GMAC Bank v. HTFC Corp., 248 F.R.D. 182,

185 (E.D. Pa. 2008) (noting that “depositions play an extremely important role in

the American system of justice”). “Depositions of parties and non-parties alike

serve as efficient tools in this discovery process. They elicit key facts, thereby

                                             5
progressing cases from complaint to settlement or judgment.” United States v.

Sensient Colors, Inc., 649 F.Supp. 2d 309, 321 (D.N.J. 2009).

     Considering the importance of depositions, courts have stated that a “party

has a general right to compel any person to appear at a deposition.” CSC

Holdings, Inc. v. Redisi, 309 F.3d 988, 993 (7th Cir. 2002) (citing Fed. R. Civ. P.

30(a)); Nat’l Life Ins. Co. v. Hartford Accident & Indem. Co., 615 F.2d 595, 599

(3d Cir. 1980) (“The Federal Rules of Civil Procedure specifically give a party

the right to questiona witness by oral deposition.”). “As a general proposition

each party to a civil lawsuit has the right to take depositions of the other party,

absent a protective order entered by the trial judge.” Colonial Times, Inc. v.

Gasch, 509 F.2d 517, 521 (D.C. Cir. 1975); see Jules Jordan Video, Inc. v.

144942 Can. Inc., 617 F.3d 1146, 1158 (9th Cir. 2010) (observing that “under

Rule 30 any person’s testimony may be taken by deposition”); CSC Holdings,

Inc., 309 F.3d at 993 (“A party has a general right to compel any person to

appear at a deposition, through issuance of a subpoena if necessary.”).

     “Given liberal federal discovery rules, . . . civil litigants almost always must

testify in depositions. . . .” Green v. Bock Laundry Mach. Co., 490 U.S. 504, 510

(1989). “The burden of showing good cause to preclude a deposition altogether

is a heavy one.” Dunford v. Rolly Marine Serv. Co., 233 F.R.D. 635, 637 (S.D.

Fla. 2005). “It is very unusual for a court to prohibit the taking of a deposition

                                             6
altogether and absent extraordinary circumstances, such an order would likely be

in error.” Salter v. Upjohn Co., 593 F.2d 649, 651 (5th Cir. 1979); Blankenship

v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975) (noting that a “strong

showing is required before a party will be denied entirely the right to take a

deposition”); Apple Inc. v. Samsung Elecs. Co., 282 F.R.D. 259, 263 (N.D. Cal.

2012) (“[I]t is very unusual for a court to prohibit the taking of a deposition

altogether absent extraordinary circumstances”).

     The Court finds that the information sought is relevant; it is not overly

broad nor unduly burdensome. As the Plaintiffs point out, both the oversight of

the contract between MCJ and CCS and providing or ensuring all staff were

properly trained at the time of the alleged events was Zimny’s responsibility as

jail administrator. As such, his testimony is relevant to the Plaintiffs’ Monell v.

Dep’t of Soc. Srvs. of City of New York, 436 U.S. 658 (1978), claim against

Macomb County. While the court respects the Defendants’ aim to not

exacerbate the potential emotional and psychological harm to the witness, it

agrees with the Plaintiffs’ contention that grief is not good cause for a protective

order. For these reasons, the court finds the Defendants failed to demonstrate

good cause for the issuance of a protective order.

     As to whether the desired information could be obtained from another

source, Plaintiffs demonstrated they took reasonable measures to obtain the

                                             7
 necessary information. For example, they deposed a substantial number of

 witnesses, pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure. The

 witnesses indicated that Zimny would have been in charge of authoring policies

 for the jail, as well as overseeing the terms of the health services agreement with

 CCS. Plaintiffs have sufficiently demonstrated that they reasonably attempted to

 exhaust all other avenues to obtain the relevant information likely possessed by

 Zimny.

      Plaintiffs, therefore, have demonstrated that they should have an

 opportunity to depose Zimny. Nevertheless, to ensure that Zimny is not subjected

 to harassment, this court will limit Zimny’s deposition to five hours.

   III.     Conclusion

          For the reasons set forth above, this court DENIES Defendants’ motion

 for a protective order. Nevertheless, this court limits the duration of Zimny’s

 deposition to five hours.

   IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(a) and Local Rule 72.1(d).

Date: May 7, 2021                         s/Curtis Ivy, Jr.
                                          Curtis Ivy, Jr.
                                          United States Magistrate Judge

                                             8
